Citation Nr: 0118602	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from June 1953 to May 
1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


REMAND

The veteran contends that his service-connected psychiatric 
disability is more severe than currently evaluated.  He 
maintains that the symptoms of his anxiety disorder and 
depression include sleep disturbance, anxiousness, and 
feelings of helplessness and despair.  He says he has no 
friends except for his wife.  He states that he has no 
motivation, and that he prefers to stay at home and do 
nothing.  The veteran reports that he sleeps no more than 
five hours a night due to nightmares and agitation.  He gives 
a history of panic attacks.  He asserts that a 100 percent 
schedular disability rating should be assigned to his 
service-connected psychiatric disability.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This liberalizing law is 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The Board observes that although the RO has 
adjudicated the veteran's claim under the new schedular 
criteria, and that the February 2000 examination appears to 
have been conducted in accordance with the new criteria, the 
record does not reflect that the RO considered whether it 
would be to the veteran's advantage to rate the disability 
under the former criteria, nor has it informed the veteran of 
the former criteria for evaluating his psychiatric 
disability.  This omission must be corrected in order to 
avoid prejudicing the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

The Board further observes that the veteran reports that he 
is receiving disability benefits from the Social Security 
Administration (SSA).  The veteran indicated in an August 
1996 letter that he had been receiving SSA disability 
benefits since January 1995.  To date, there is no indication 
that the RO has sought to obtain a copy of the decision that 
granted SSA benefits to the veteran, to include the medical 
records, if any, used in rendering that determination.  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
consistently held that where VA has notice that the veteran 
is receiving benefits from the Social Security 
Administration, and that records from that Administration may 
be relevant, VA has a duty to acquire a copy of the decision 
granting SSA benefits, and the supporting medical documents 
relied upon.  See Baker v. West, 11 Vet.App. 163 (1998).  
Accordingly, the veteran's SSA records must be obtained.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the veteran submit 
the names and addresses for all VA and non-VA 
medical care providers (to include the current 
address for T.D. Coe, Ph.D.) who have treated or 
evaluated him since January 1992 for his service-
connected psychiatric disability.  After securing 
any necessary releases, the RO should attempt to 
obtain a copy of all indicated records, which are 
not already of record, and permanently associate 
them with the claims file.  

2.  The veteran should be requested to submit any 
other evidence, not already of record, of social 
and industrial impairment resulting from his 
service-connected psychiatric disability, 
particularly any such evidence for the period 
prior to September 1997 when he first saw Dr. Coe 
for mental health counseling.  If the veteran 
requests assistance in obtaining any such 
evidence, the RO should provide any indicated 
assistance.

3.  If the RO is unsuccessful in obtaining any 
evidence identified by the veteran, it should 
inform the veteran and his representative of this 
and request them to provide a copy of the 
outstanding evidence.

4.  The RO should obtain copies of the SSA 
decision awarding the veteran disability benefits 
and the records upon which the award was base, and 
associate those records with the claims folder.

5.  Upon completion of the above development, 
the veteran should be provided a VA 
examination by a psychiatrist to determine 
the extent of impairment from his service-
connected psychiatric disability.  The claims 
folder must be made available to and reviewed 
by the examiner along with a copy of the 
revised criteria for rating psychiatric 
disabilities and the criteria for rating 
psychiatric disabilities prior to November 
1996.  Any indicated studies should be 
performed.

While a percentage rating must not be 
assigned by the examiner, the examiner must 
address each and every factor enumerated in 
the criteria under both old and new rating 
schedules.  The examiner must furnish a 
complete multiaxial evaluation of the 
psychiatric disorder, including a score on 
the GAF scale on axis V, along with an 
explanation of the significance of the 
assigned score.  The examiner should render 
an opinion as to the degree of industrial 
inadaptability due to the veteran's service-
connected disability.  If employment is not 
feasible due solely to the service-connected 
disability, the examiner should so state.  
The examiner should discuss social 
impairment, as it affects industrial 
adaptability.

6.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

7.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist requirements 
of the VCAA.  

8.  Then, the RO should readjudicate the claim.  
For the period prior to the effective date in the 
change in the criteria for evaluating mental 
disorders, the RO should rate the disability under 
the former rating criteria.  For the period from 
the effective date of the new criteria, the RO 
should rate the disability under whichever version 
of the criteria is more favorable to the veteran.  
If the benefit sought on appeal is not granted to 
the appellant's satisfaction, the appellant and 
his representative should be provided with a 
Supplemental Statement of the Case, which includes 
notice of the former criteria for rating mental 
disorders.  The appellant and his representative 
should be afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


